Opinion filed February 23, 2006












 








 




Opinion filed February 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00399-CV
                                                     _________
 
                                  MICHAEL LEE MOORE, Appellant
 
                                                             V.
 
                                    LISA
DIANE HOLMES, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial Court Cause No. C-119,780
 

 
                                              M
E M O R A N D UM  O P I N I O N 
Michael Lee Moore has filed in this court a motion
to dismiss his appeal.  In his motion,
Moore states that he no longer wishes to prosecute this appeal.  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
 
February 23, 2006
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.